*1158OPINION OF THE COURT
HASTIE, Circuit Judge.
This is an appeal from an order, entered after hearing, that stated merely that a preceding temporary restraining order “shall now constitute a preliminary injunction without change until further order of this Court.”
The underlying cause of controversy was the failure of three assistant foremen at a large underground coal mine to carry out certain prescribed mine safety procedures on a particular occasion and the consequent refusal of the miners to work so long as those supervisors should be employed. The miners also rejected a proposal to submit the matter to binding arbitration.
In its complaint the mine owner, Gateway Coal Co., invoked the jurisdiction of the district court under section 301 of the Labor-Management Relations Act, 29 U.S.C. § 185, and asked the court to order binding arbitration of the controversy and also to restrain the union from striking to enforce its demands for the removal of the foremen. In its temporary restraining order, later converted into a preliminary injunction, the court ordered that the dispute be submitted to an impartial umpire for binding decision, that the controversial mine foremen be suspended pending the umpire’s decision and that the employees not strike to enforce their demands for the removal of these supervisors.
During the pendency of this appeal the impartial umpire rendered his decision in which he determined that the assistant foremen should be permitted to return to work. Accordingly, two of those foremen have resumed their duties as supervisory employees responsible for mine safety procedures. Thus, in its present and continuing effect the injunction from which this appeal has been taken compels miners to accept an arbitrator’s decision that their safety is not significantly jeopardized by risks inherent in working under certain foremen whose handling of safety procedures they distrust and prohibits them from refusing to work despite their own apprehension of danger.
In greater detail, the undisputed facts are these. On April 15, 1971, shortly after the daylight shift began work in the mine, it was discovered that the flow of air through a work area was 11,000 cubic feet per minute as contrasted with a normal 28,000 cubic feet. This increased the danger of the accumulation of dust and flammable gas and the risk of consequent explosion. Subsequent investigation disclosed a partial blockage of an intake airway. This was corrected promptly and normal air flow was restored.
On April 16 and 17, pursuant to a request by the union, federal and state inspectors visited the mine and investigated the circumstances of the April 15 incident and the adequacy of the consequent repair work. In the course of this investigation it was discovered that three assistant mine foremen, whose duty it was to check and record air flow before the daylight shift began work, had made false entries in their log books that failed to disclose the true air flow at the time in question.
On Sunday, April 18, some 200 Gateway employees attended a special union meeting and unanimously voted not to work under the assistant foremen in question. The next day the foremen were suspended by management. Criminal proceedings also were instituted against them for falsifying mine records.
Late in May, the Pennsylvania Department of Mines notified Gateway that it did not object to the reinstatement of the suspended foremen, though criminal proceedings against them were still pending. On June 1, Gateway reinstated two of the foremen. The third had elected to retire.
When the foremen returned to work on June 1, the union employees left the job. This work stoppage continued while Gateway offered to arbitrate the dispute. The union refused to arbitrate. Gateway then filed the present suit and *1159obtained the now challenged order that terminated the work stoppage and compelled arbitration of the dispute.
Subsequently the arbitrator found that the dispute was arbitrable, that the contention of the miners that the retention of the foremen with safety responsibilities would be dangerous was without merit and that the foremen should be allowed to perform their assigned tasks without interference.
There is no finding, indeed no basis for a finding in this record, that the miners did not honestly believe that their lives were unduly endangered so long as the foremen in question were responsible for safety procedures. The foremen had been guilty of significant dereliction. Indeed, they pleaded nolo contendere to a charge of criminal violation of safety requirements and were fined $200 each. And there had been a few earlier complaints concerning their handling of matters involving safety.
The employer reasons that the present dispute was arbitrable under the terms of the collective bargaining agreement of the parties and, therefore, that a strike that repudiates the agreed settlement procedure and attempts to compel acceptance of the union’s demands is an enjoinable violation of the labor contract, even in the absence of a no-strike agreement, as held by the Supreme Court in Teamsters Local 174 v. Lucas Flour Co., 1962, 369 U.S. 95, 82 S.Ct. 571, 7 L.Ed.2d 593.
The applicable National Bituminous Coal Wage Agreement of 1968 contains a section on “Settlement of Local and District Disputes.” That section provides that “should any local trouble of any kind arise at the mine” an attempt shall be made to settle it by local negotiation and, if necessary, by a board composed of two representatives of the union and two representatives of management. Should these procedures fail, the dispute is to be referred to an impartial umpire and the “decision of the umpire shall be final.” The mineowner relies upon this provision.
The union argues that this general section on local disputes was not intended to control employee response to or rejection of hazardous working conditions. It is pointed out that another part of the labor contract specifically provides that, regardless of the views or judgment of the operator, a mine must be closed if the mine safety committee of the local union finds it immediately dangerous. And in this case a union membership meeting, the body superior of the mine safety committee, unanimously voted to stay out of the mine because of a particular hazard. Moreover, witnesses, both for the union and for the employer, testified at the hearing in this case that they did not know of any case in which a disagreement on a safety matter had been handled through arbitration.
Thus, it is neither particularly stated nor unambiguously agreed in the labor contract that the parties shall submit mine safety disputes to binding arbitration, and the practice of the parties has been to the contrary.
We recognize that in interpreting and applying labor contracts there is a strong federal policy in favor of arbitration as a method of settling the ordinary type of labor dispute concerning wages, hours, seniority, vacations and other economic matters. United Steelworkers of America v. Warrior & Gulf Navigation Co., 1960, 363 U.S. 574, 80 S.Ct. 1347, 4 L.Ed.2d 1409; Radio Corporation of America v. Association of Professional Engineering Personnel, 3d Cir. 1961, 291 F.2d 105. However, a dispute concerning the safety of the place and circumstances in which employees are required to work is sui generis. The present case exemplifies the special and distinguishing character of safety disputes. Underground mining is a hazardous occupation at best. Necessarily, men who risk their lives daily in the course of this occupation are acutely concerned that every reasonable precaution be taken at all times to prevent a catastrophic accident. Any failure of responsible supervisors to perform their *1160assigned duty to cheek air flow in a mine and to record and immediately report any significant diminution can cause the death of many men. In such circumstances, a single negligent failure to take a required safety precaution may reasonably be viewed as intolerable by those whose lives are at stake.
Considerations of economic peace that favor arbitration of ordinary disputes have little weight here. Men are not wont to submit matters of life or death to arbitration and no enlightened society encourages, much less requires, them to do so. If employees believe that correctible circumstances are unnecessarily adding to the normal dangers of their hazardous employment, there is no sound reason for requiring them to subordinate their judgment to that of an arbitrator, however impartial he may be. The arbitrator is not staking his life on his impartial decision. It should not be the policy of the law to force the employees to stake theirs on his judgment.
This view of public policy is strongly supported by specific legislation. Section 301 of the Labor-Management Relations Act, 29 U.S.C. § 185, under which this suit was brought, and section 502 are in pari materia, both being part of the same chapter in the 1947 enactment. Section 301 gives the district courts jurisdiction over “suits for violation of [labor] contracts” covered by “this chapter.” In relevant part, section 502 provides: “nor shall the quitting of labor by . .' . employees in good faith because of abnormally dangerous conditions for work at [their] place of employment ... be deemed a strike under this chapter.” 29 U.S.C. § 143.
In applying section 502, this court has held that a refusal to work because of good faith apprehension of physical danger is protected activity and not enjoinable, even where the employees have subscribed to a comprehensive no-strike clause in their labor contract. Philadelphia Marine Trade Association v. N. L. R. B., 3d Cir. 1964, 330 F.2d 492, cert. denied International Longshoremen’s Ass’n v. N.L.R.B., 379 U.S. 833 and 841, 85 S.Ct. 65, 13 L.Ed.2d 41. Accord, N. L. R. B. v. Knight Morley Corp., 6th Cir. 1957, 251 F.2d 753, cert. denied, 357 U.S. 927, 78 S.Ct. 1372, 2 L.Ed.2d 1370.
Actually, a duty to accept the procedure of binding arbitration and a duty not to strike are opposite sides of a single coin. Therefore, the strong and explicit legislative mandate that protects work stoppages caused by good faith concern for safety should influence a court to reject any avoidable construction of a labor contract as requiring final disposition of safety disputes by arbitration.
For these reasons the present contract should not be construed as providing for compulsory arbitration of safety disputes.1 Accordingly, in this case neither the miners’ refusal to work nor their refusal to arbitrate the safety dispute was a violation of their labor contract. There was no wrong to enjoin. Yet, the preliminary injunction from which this appeal has been taken even now has the continuing effect of requiring the miners to accept the arbitrator’s resolution of the safety dispute and to refrain from any work stoppage even if they still honestly believe that working under the controversial foremen subjects them to unacceptable danger. The miners should be relieved of this compulsion.
We have not overlooked an argument that the concept of a safety dispute and *1161any special privilege or protection accorded employees in such a matter should be restricted to disputes concerning the physical conditions under which employees are required to work. However, we reject that suggested limitation. Careless or incompetent administration of important safety precautions can add as much to the hazards of dangerous employment as can the physical condition of the work place itself. And the normal concern of employees about danger from the one source is not essentially different from concern about the other. We are satisfied that any special freedom of action that should be accorded to employees in connection with safety disputes in general is fully applicable to the present controversy.
The judgment will be reversed and the cause remanded for a vacating of the preliminary injunction.

. This conclusion makes it unnecessary to discuss Boys Markets, Inc. v. Retail Clerk’s Union, 1970, 398 U.S. 235, 90 S.Ct. 1583, 26 L.Ed.2d 199, upon which appellee places great reliance. For that decision is grounded upon a finding that an economic dispute, not involving safety, was subject to compulsory arbitration under the employees’ labor contract.
It is also unecessary to decide whether, in the unlikely case of a contract specifically declaring that safety disputes are subject to compulsory arbitration, a work stoppage over a safety dispute would be enjoinable.